  Case 1:20-bk-10027-NWW               Doc 33 Filed 10/08/20 Entered 10/08/20 14:24:52                         Desc
                                       Main Document Page 1 of 1




DENIED AS WITHDRAWN.
SIGNED this 8th day of October, 2020

THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.


   _____________________________________________________________
                              IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE EASTERN DISTRICT OF TENNESSEE
                                         SOUTHERN DIVISION




                                                                           N
 In re:   FRANKLIN DELANO ROBINSON JR                                          No. 20-10027 NWW
                          Debtor(s)                                            Chapter 13


                                                              W
                                   ORDER DISMISSING CHAPTER 13 CASE

                 The chapter 13 trustee having filed a motion to dismiss this chapter 13 case pursuant to 11 U.S.C.
 §1307(c) and after notice and a hearing, the court directs the following:
                                           RA
                  1. The motion to dismiss is granted and this case is hereby dismissed.

                 2. Any wage order previously entered by this court is vacated, and the employer or other entity
 must cease withholding income for payment to the trustee.
                                 D

                  3. If an order confirming a plan has been entered, the chapter 13 trustee is directed to disburse the
 balance of funds on hand in conformance with that plan. Otherwise, the chapter 13 trustee is directed to return
 those funds to the debtor(s) after payment of administrative expenses, including the filing fee as required by E.D.
 Tenn. LBR 5080-1.
                       H



                                                       ###
          IT




 APPROVED FOR ENTRY BY:

 s/ Kara L. West
 Kara L. West (TN No. 25744)
W




 Chapter 13 Standing Trustee
 PO Box 511
 Chattanooga, TN 37401
 (423) 265-2261
